+ ...........
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                         I !:--
                                                                                                                                            Page I of!



                                       UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                         JUDGMENT IN A CRIMINAL CASE
                                        V.                                    (For Offenses Committed On or After November I, 1987)


                              Jose Barraza-Vazquez                            Case Number: 3:19-mj-22476

                                                                             Kris J. Kraus ....
                                                                             Defendant's Attorne,y
                                                                                                            (;     .,,      .,;,   :,.,,,
 REGISTRATION NO. 85961298                                                                             ~ - ..___ ..
 THE DEFENDANT:                                                                                                  JUN 2 0 2015
  IZI pleaded guilty to count( s) 1 of Complaint                                                                  ----· ---·-·-=             ,
                                                                                                      CLt::rlR cJS       ;J 1<     ,,,c, ·ouRT
   D     was found guilty to c?unt(s)                                            · •-· --:~THERN 01,ic:1 OF CAL!fp~t:,.
         after a plea of not guilty.                                                    - ·· ···--··---· --------':.).'.~'...::.' _
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                     Nature of Offense                                                            Count Number(s)
 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

   D The defendant has been found not guilty on count(s)
                                                                          --------------------
   D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                   Et:r-1'1ME SERVED                      D _ _ _ _ _ _ _ _ _ days

   IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the   defendant's possession at the time of arrest upon their deportation or removal.
   D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, June 20, 2019


                 ,,,,,<.,/


 Receive¥
                :::-D-:-:us=M-:---------




 Clerk's Office Copy                                                                                                                 3:19-mj-22476
